Dismissed and Memorandum Opinion filed October 27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00715-CV

                    MAXIMILLIAN ROEMER, Appellant
                                         V.

                        CLUB OF THE ISLE, Appellee

               On Appeal from the County Court at Law No. 1
                         Galveston County, Texas
                    Trial Court Cause No. CV-0074654

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed August 14, 2015. The notice of
appeal was filed August 24, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On September 18, 2015, this court ordered appellant to pay the appellate
filing fee on or before October 6, 2015, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                        2